Citation Nr: 0211940	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 RO decision which 
denied service connection for headaches and for hearing loss.


FINDINGS OF FACT

The veteran's current headaches and bilateral hearing loss 
began years after service and were not caused by any incident 
of service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 1991 &. Supp. 2001); 38 C.F.R. § 
3.303 (2001).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1956 to January 1959.  His report of separation noted 
his service specialty as a hydraulic mechanic.  The veteran's 
service medical records include a January 1956 enlistment 
examination which noted 15/15 hearing, bilaterally, using 
whispered voice testing.  The service medical records are 
silent as to complaints or findings of hearing loss or 
headaches.  A treatment report, dated in December 1956, noted 
the veteran's complaints of maxillary pain over the left side 
of face and cheek and a draining nose.  The report noted an 
impression of sinusitis.  The veteran's service separation 
examination in January 1959 revealed normal ears and 15/15 
hearing, bilaterally, by whispered and spoken voice testing. 

In May 1963, the veteran underwent a physical examination 
pursuant to a transfer in the Marine Corps Reserve.  The 
report noted 15/15 hearing, bilaterally, using both whispered 
and spoken voice testing.  It also noted on the authorized 
audiological evaluation, pure tone thresholds in decibels 
(converted herein by the Board from ASA standards to 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI) standards in effect on and after 
November 1, 1967), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
25
25
LEFT
10
10
15
45
25

No hearing defects or diagnoses were given.  On an 
accompanying medical history form, the veteran denied a 
history of ear problems and denied a history of frequent or 
severe headaches.

On an annual report of physical condition from August 1964, 
the veteran denied a history of ear problems and denied a 
history of frequent or severe headaches.

In May 1999, the veteran filed his original claim seeking 
service connection for hearing loss.  He attributed this 
condition to two service injuries.  Specifically, he alleged 
that he was struck on the left side of the head during boot 
camp by a drill instructor.  He also claimed that he injured 
himself falling off a ladder while repairing an airplane 
engine.

In support of his claim, the veteran submitted a lay 
statement, dated in March 1999, from a fellow service member.  
The service member indicated that during basic training the 
veteran, another soldier, and himself were "shooting at the 
range when a Marine instructor smacked all three of us 
standing side by side upside the head hard causing all of us 
with serious head and ear problems."

Private audiological examinations, dated March 1997 and May 
1998, were received from the Professional Audiological 
Center.  The March 1997 report noted findings within normal 
limits in the speech ranges with some loss in the higher 
frequencies.  The May 1998 audiological evaluation report 
noted, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
50
45
LEFT
20
20
45
70
70

A form letter (a fill-in-the-blanks type of letter), dated in 
May 2000, was submitted from S. McCoy, PA, a VA physician 
assistant.  The letter opined that the veteran's impaired 
hearing may have been caused or aggravated by trauma to the 
head while in the service.  A second, virtually identical, 
form letter, dated in July 2000, is signed by S. McCoy, PA 
and cosigned by B. O'Mara, M.D.  Both letters contain pre-
printed information reciting that the opinion was based on 
current examination or review of recent treatment records.

In March 2001, the RO sent correspondence to the veteran 
informing him of his rights pursuant to the newly enacted 
Veterans Claims Assistance Act of 2000, and requesting 
additional evidence in support of his claim.  

In June 2001, a hearing was conducted at the RO before a 
Decision Review Officer.  At the hearing, the veteran 
testified that all three soldiers, including himself, were 
knocked over when struck by the drill instructor during basic 
training.  He claimed that since that incident he had hearing 
loss and headaches.  He also testified that symptoms were 
further aggravated by a service fall off a ladder while 
repairing an airplane engine.  

In August 2001, a VA audiological examination was conducted.  
The report noted the veteran's service history of injuries 
followed by symptoms of hearing loss and tinnitus.  The VA 
examiner also noted that the veteran's history is positive 
for occupational noise exposure (worked in a mill).  A 
current audiological examination revealed bilateral high-
frequency sensorineural hearing loss, mild to moderate in the 
right ear and moderate to severe in the left ear.  The 
examiner also commented that the findings from the veteran's 
1963 reserve audiogram showed mild bilateral high frequency 
hearing loss, worse on the left, which he felt was supportive 
of the veteran's claim.

In September 2001, a VA examination for ear disease was 
conducted.  The report noted the veteran's complaints of 
reduced hearing ability and tinnitus.  Physical examination 
revealed normal ear canals and auricles.  Tympanic membranes 
were intact and normally mobile.  The report concluded with 
an impression of bilateral high frequency sensorineural 
hearing loss and headache.  

A neurological report, dated in September 2001, noted the 
veteran's history of having been hit in the head with a fist 
during service resulting in unconsciousness.  The report also 
noted the veteran's history of a few days later having been 
hit in the head repeatedly with the butt of a rifle.  He 
claimed he had headaches since this incident.  It was also 
reported that about ten to twenty years ago the veteran 
sustained another head trauma with a resulting laceration of 
the retina on the left eye.  The report concluded, in part, 
with a diagnosis of chronic post-traumatic headaches with 
tension and vascular features.  

A treatment report, dated in November 2001, noted an 
assessment of episodic tension headaches.  

II.  Analysis

The veteran claims service connection for headaches and 
bilateral hearing loss.  He contends that he developed these 
conditions due to service injuries.  Specifically, he alleges 
that he was slapped in the head during boot camp by a drill 
instructor.  He also claims that he injured himself falling 
off a ladder while repairing an airplane engine.

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the RO has notified the veteran of the 
evidence necessary to substantiate his claims for service 
connection headaches and bilateral hearing loss.  Reasonable 
attempts have been made by the RO to obtain all pertinent 
medical records identified by the veteran.  The veteran has 
also been provided with VA examinations.  The Board finds 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and the related companion VA regulation, have 
been satisfied as to this issue.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Board notes the veteran did not engage in combat, and 
thus the provisions of 38 U.S.C.A. § 1154 are inapplicable.

A. Headaches

The veteran's service medical records from his 1956-1959 
active duty do not show complaints or findings of headaches.  
On a medical history form completed in 1963, over four years 
after active service, the veteran denied a history of 
frequent or severe headaches.  In 1964, on an annual report 
of physical condition, the veteran again denied a history of 
frequent or severe headaches.  The first evidence of record 
documenting complaints of or treatment for headaches is dated 
in 1999, over 40 years after the veteran's discharge from the 
service. 

The evidence shows that the veteran's current headache 
disorder was not present during service or for many years 
later, and the medical evidence does not link the condition 
to service.  Despite the veteran's contentions that his 
current headache disorder is related to service, as a layman 
he has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2. Vet. 
App. 492 (1992).

In May 2000 and June 2000 form letters, a VA physician 
assistant and a VA medical doctor noted that the veteran's 
headaches may have been caused or aggravated by trauma to the 
head while in the service.  The Board finds such opinions 
lack probative value as they are clearly based on the 
veteran's self-reported but unsubstantiated history of 
headaches since his reported service injury.  There is no 
indication that any of the veteran's service medical records 
were reviewed in the process of formulating the opinion.  The 
opinion also fails to account for the veteran's denials of 
having any headaches as reported in medical histories 
completed several years after active duty.  Finally, the 
opinion fails to acknowledge the lack of any post-service 
medical treatment records for this condition for 40 years 
following the veteran's active duty.  Given the available 
evidence, a medical professional would have to engage in pure 
speculation to find the veteran's current headaches are 
related to service.  Thus, the Board does not accept the 
opinion in the form letters from these clinicians,  See 
Godfrey v. Brown, 8 Vet.App. 113 (1995); Reonal v. Brown, 5 
Vet. App. 458 (1993), Swann v. Brown, 5 Vet. App. 229 (1993).

The weight of the credible evidence demonstrates that the 
veteran's current headache disorder began many years after 
his active duty and was not caused by any incident of 
service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B. Hearing Loss

The veteran attributes his current bilateral hearing loss to 
alleged service injuries to the head.  The veteran, as a 
layman, has no competence to provide a medical opinion on the 
etiology of his current hearing loss.  Espiritu, supra.

Service medical records from the veteran's 1956-1959 active 
duty show no hearing loss, and hearing was tested as normal 
using both whispered voice and spoken voice testing on the 
service separation examination in 1959.  In 1963, more than 4 
years after active duty, an audiological examination revealed 
elevated pure tone thresholds in the high frequency levels of 
the veteran's left ear.  A diagnosis of hearing loss was not 
listed at the time.  In an annual report of physical 
condition, from 1964, the veteran denied a history of ear 
problems.  Audiological examinations, beginning in 1997, 
revealed bilateral sensorineural hearing loss.  

In form letters, dated in 2000, a VA physician assistant and 
a medical doctor noted that the veteran's hearing loss may 
have been caused or aggravated by trauma to the head while in 
the service.  The Board concludes that these opinion letters 
lack probative value.  No review of the relevant records from 
service and in the years immediately following appears to 
have been conducted.   Moreover, the opinion itself is 
couched in speculative terms of mere possibility.  The Board 
has no doubt that on occasion the veteran was exposed to loud 
noise while in the service.  There is also evidence, however, 
indicating that his post-service employment involved noise 
exposure.  Given the available evidence, a medical 
professional would have to engage in speculation to find the 
veteran's current hearing loss is related to service.  Thus 
the Board does not accept the medical opinion in question.  
See Godfrey, supra; Reonal, supra; Swann, supra.

The weight of the credible evidence demonstrates that the 
veteran's current hearing loss began years after his active 
duty and was not caused by any incident of service.  As the 
preponderance of the evidence is against the claim for 
service connection for hearing loss, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for headaches is denied.

Service connection for bilateral hearing loss is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

